


Exhibit 10.1

    First Union National Bank

 
 

 
[LOGO]
 
 
   
 
Jill W. Akre
Senior Vice President
(215) 786-4135

May 15, 2000

VIA FACSIMILE (410-266-8400)

Condor Technology Solutions, Inc.
Annapolis Office Plaza
170 Jennifer Road, Suite 325
Annapolis, Maryland 21401
Attention: Mike Robbins, Chief Financial Officer

    Re:  Credit Agreement (as herein defined).

Dear Mike:

    This First Amendment to Fifth Amendment Agreement (the "First Amendment to
Fifth Amendment") is dated as of May 15, 2000 (the "First Amendment to Fifth
Amendment Closing Date") and is made and entered into by and among First Union
National Bank, as Collateral Agent, Administrative Agent and Issuing Lender (in
all such capacities, the "Agent"), First Union Commercial Corporation, as
Lender, Fleet National Bank, as Lender, Citizens Bank of Massachusetts,
successor in interest to State Street Bank and Trust Company, as Lender and
Mellon Bank, N.A., as Lender (all of the foregoing, individually, a "Lender,"
and collectively, the "Lenders" or the "Lender Group," as the case may be) and
Condor Technology Solutions, Inc., Computer Hardware Maintenance Company, Inc.,
Decision Support Technology, Inc., Federal Computer Corporation, Global Core
Strategies Acquisition, Inc., Interactive Software Systems Incorporated,
Inventure Group, Inc., LINC Systems Corporation, Louden Associates, Inc.,
Management Support Technology Corp., MIS Technologies, Inc., Powercrew, Inc.,
Titan Technologies Group L.L.C., U.S. Communications, Inc., Corporate
Access, Inc. and Condor System Solutions, Inc., as Borrowers (collectively, the
"Borrowers").

BACKGROUND

    A.  The Borrowers and the Lenders are parties, inter alia: (i) a Credit
Agreement dated as of April 16, 1999 (as amended from time to time prior to the
date hereof, the "Existing Credit Agreement," and as amended hereby and from
time to time hereafter, the "Credit Agreement"); and (ii) that certain
Forbearance Letter Agreement dated as of July 23, 1999, as amended by: (i) the
First Amendment to Forbearance Letter Agreement dated as of July 30, 1999;
(ii) the Second Amendment to Forbearance Letter Agreement dated as of August 13,
1999, as amended; (iii) the Third Amendment to Forbearance Letter Agreement and
Amendment Agreement dated as of August 27, 1999; (iv) the Fourth Amendment to
Forbearance Letter Agreement and Amendment Agreement dated as of November 15,
1999, as amended; (v) the Fifth Amendment Agreement dated as of March 1, 2000,
as amended by this First Amendment to Fifth Amendment (as amended, the
"Forbearance Letter Agreement").

    B.  As used herein, the term "Loan Documents" shall mean this First
Amendment to Fifth Amendment, the other Forbearance Documents (hereinafter
defined), the Existing Loan Documents,

--------------------------------------------------------------------------------

and all other documents now or hereafter entered into by and among the Lenders,
the Borrowers and/or any of them and/or any guarantors, mortgagors or pledgors
to evidence and/or secure the Facilities and/or any of the other Obligations
(hereinafter defined). All capitalized terms contained herein which are not
otherwise defined shall have the definitions set forth in the Credit Agreement
or the Forbearance Letter Agreement.

    C.  A Forbearance Event of Default (the "Existing Forbearance Event of
Default") occurred and is continuing under the Credit Agreement and the Loan
Documents as a result of the Borrowers' failure to comply with Section 3.3 of
the Fifth Amendment requiring that the Borrowers sell the Arlington Assets and
pay to the Lender Group the proceeds from the sale of the Arlington Assets. The
failure of the Borrowers to comply with Section 3.3 of the Fifth Amendment,
which constitutes an immediate Forbearance Event of Default under the Credit
Agreement, has caused a Forbearance Termination Event under the Credit
Agreement.

    D.  The Borrowers have requested that the Lender Group enter into this First
Amendment to Fifth Amendment to agree to forbear from exercising the rights of
the Lender Group as a result of the Forbearance Termination Event and the other
Existing Events and to amend the Credit Agreement and the other Loan Documents,
as necessary, to address the Existing Forbearance Event of Default. Subject to
the terms and conditions set forth herein, the Lender Group has agreed to this
request.

AGREEMENT

    NOW THEREFORE, incorporating the Background herein, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Lender Group and the
Borrowers agree as follows:

ARTICLE I.—ACKNOWLEDGMENTS

    1.1  Acknowledgment of Existing Events; Existing Loan Documents; Waiver of
Defenses. The Borrowers acknowledge that: (a) the Existing Events (as defined in
the Third Amendment, as such definition was supplemented in the Fourth Amendment
and including, in addition, the failure of the Borrowers to comply with
Section 3.3 of the Fifth Amendment) currently exist; (b) the Existing Events are
material in nature; and (c) the Existing Loan Documents and the Forbearance
Documents are valid and enforceable against the Borrowers in every respect and
all of the terms and conditions thereof are binding upon the Borrowers. The
Borrowers further acknowledge and agree that, as a result of the Existing
Events, the Lender Group is entitled immediately, and without further notice or
declaration to the Borrowers or any other Person, to accelerate the Obligations
and to exercise the Lender Group's rights and remedies under the Loan Documents
or otherwise. To the extent that any of the Loan Documents require notification
by the Lender Group to the Borrowers of the existence of a default and an
opportunity for the Borrowers to cure such a default, such notice and period for
cure have been properly given by the Lender Group or are hereby waived by the
Borrowers. To the extent that the Borrowers have any defenses, setoffs, claims,
or counterclaims to repayment of the Obligations or against the Lender Group,
such defenses, setoffs, claims, or counterclaims are hereby waived.

    1.2  Acknowledgment of Current Outstanding Obligations. As of May 4, 2000,
the Borrowers are indebted to the Lender Group in an aggregate amount equal to
the principal sum (including the face amount of outstanding letters of credit)
of $49,688,298.14 apportioned as follows:

Revolving Credit Facility (including Letters of Credit)   $ 24,938,298.14    
Term Loan Facility   $ 24,750,000.00    

2

--------------------------------------------------------------------------------

plus accrued but unpaid interest, plus the costs and expenses associated with
the Facilities incurred by any Lender and/or the Lender Group, including,
without limitation, reasonable attorneys' fees incurred by any Lender and/or the
Lender Group in the negotiation and preparation of the Loan Documents, this
First Amendment to Fifth Amendment and the documents related hereto (the
foregoing amounts are hereafter collectively referred to as the "Current
Outstanding Obligations"), all without offset, counterclaims or defenses of any
kind. Except as expressly set forth herein, nothing contained herein shall
alter, amend, modify or extinguish the obligation of the Borrowers to repay the
Obligations, and neither this First Amendment to Fifth Amendment nor any of the
other Forbearance Documents constitutes a novation of any of the Existing Loan
Documents.

    1.3  Acknowledgment of Liens and Priority. Except for Permitted Liens,
pursuant to the Existing Loan Documents, to the best of Borrowers' knowledge,
the Lender Group holds first priority, perfected security interests in and liens
upon the Borrowers' assets, wherever located, including assets now owned or
hereafter acquired, and as more specifically described in the Existing Loan
Documents. Such security interests and liens secure all of the Obligations now
or hereafter incurred, including, without limitation, the Current Outstanding
Obligations and all other amounts now or hereafter owed by the Borrowers to the
Lender Group under the Existing Loan Documents. For purposes of this First
Amendment to Fifth Amendment, the word "Obligations" shall mean any and all
obligations and liabilities of the Borrowers to the Lender Group, of every kind
and description, direct and indirect, absolute and contingent, sole, joint,
several, or joint and several, primary or secondary, due or to become due, now
existing or hereafter arising, regardless of how they arise or by what agreement
or instrument they may be evidenced or whether evidenced by any agreement or
instrument and includes obligations to perform acts and refrain from taking
actions as well as obligations to pay money, and also includes the Current
Outstanding Obligations.

    1.4  Reaffirmation of Security Interests; Cross-Collateralization. All of
the assets of the Borrowers pledged, assigned, conveyed, mortgaged, hypothecated
or transferred to the Lender Group pursuant to the Loan Documents including,
without limitation, all goods, accounts, chattel paper, contracts, deposit
accounts, documents, equipment, general intangibles, instruments, intellectual
property, inventory, investment property, all other property not otherwise
described above, all books and records pertaining to the foregoing and, to the
extent not otherwise included, all proceeds and products of any and all of the
foregoing and all collateral security and guarantees given by any person with
respect to any of the foregoing (collectively, the "Collateral") constitute
collateral security for all of the Obligations. The Borrowers hereby grant to
the Lender Group and reaffirm their prior conveyance to the Lender Group of a
continuing security interest in and lien on the Collateral as well as a security
interest in and lien on any and all funds and/or monies of the Borrowers
contained in accounts located at the Lender Group or at any of the Lender
Group's subsidiaries or affiliates.

ARTICLE II.—AMENDMENTS TO FORBEARANCE DOCUMENTS
AND LOAN DOCUMENTS

    2.1  The following new definitions are hereby added to Section 1.1 of the
Existing Credit Agreement in appropriate alphabetical order:

"First Amendment to Fifth Amendment' shall mean that certain First Amendment to
Fifth Amendment dated as of May 15, 2000. by and among the Borrowers and the
Lender Group."

3

--------------------------------------------------------------------------------



    2.2  The following definitions, as set forth in Section 1.1 of the Existing
Credit Agreement, are hereby amended and restated in their entirety to read as
follows:

"Forbearance Letter Agreement" shall mean that certain Forbearance Letter
Agreement dated as of July 23, 1999, by and among the Borrowers and the Lender
Group, as amended by the First Amendment to Forbearance Letter Agreement dated
as of July 30, 1999, by and among the Borrowers and the Lenders party thereto,
and the Second Amendment to Forbearance Letter Agreement dated as of August 13,
1999, as amended by the First Amendment to Second Amendment to Forbearance
Letter Agreement dated as of August 20, 1999, by and among the Borrowers and the
Lenders party thereto, the Third Amendment to Forbearance Letter Agreement and
Amendment Agreement dated as of August 27, 1999, by and among the Borrowers and
the Lenders party thereto, the Fourth Amendment to Forbearance Letter Agreement
and Amendment Agreement dated as of November 15, 1999, as amended by the First
Amendment to Fourth Amendment to Forbearance Letter Agreement dated as of
February 15, 2000, the Fifth Amendment Agreement dated as of March 1, 2000, as
amended by the First Amendment to Fifth Amendment.

    2.3  The definition of "Loan Documents" as set forth in Section 1.1 of the
Existing Credit Agreement is hereby amended to include, in addition to all other
documents referenced therein, this First Amendment to Fifth Amendment and each
of the other Forbearance Documents.

    2.4  Section 10.9 of the Existing Credit Agreement is amended and restated
in its entirety to read as follows:

"10.9 Additional Permanent Reductions of Revolving Credit Loans And Repayment of
Term Loans.

(a)  In addition to all other payments required herein, the Borrowers shall pay
to the Lenders, to permanently reduce the Revolving Credit Loans and the Term
Loans on a pro rata basis, $8,000,000 on or before August 1, 2000. Any proceeds
from a sale of ISSI, if such sale is approved by the Lenders, shall be applied
to the $8,000,000 payment, and in any event all proceeds from the sale of ISSI
shall be paid to the Lenders to permanently reduce the Revolving Credit Loans
and the Term Loans on a pro rata basis. The Lenders shall not unreasonably
withhold their consent to a sale of ISSI, provided that such sale generates not
less than $8,000,000 to be paid to the Lenders. Notwithstanding the foregoing,
the Borrowers agree that they will not request permission of the Lenders to sell
ISSI if: (i) the sale will generate gross proceeds of less than $8,000,000;
(ii) the Lenders will receive less than $8,000,000 from such sale; or (iii) a
Forbearance Event of Default has occurred. The Borrowers acknowledge and agree
that, regardless of the status of the sale of ISSI, the Borrowers will make the
$8,000,000 payment to the Lenders in accordance with this Section 10.9(a).

(b)  In addition to all other payments required herein, the Borrowers shall pay
to the Lenders, to permanently reduce the Revolving Credit Loans and the Term
Loans on a pro rata basis, $50,000 on the first day of June, July and August,
2000 and $125,000 on the first day of each month thereafter, commencing
September 1, 2000."

    2.5  Sections 10.10 through 10.12 of the Existing Credit Agreement are
amended and restated in their entirety to read as follows:

"Section 10.10 New Advances.

4

--------------------------------------------------------------------------------

The Borrowers will not make any new requests for advances under the Revolving
Credit Facility during the Forbearance Period and will not request or require
the issuance of any new Letters of Credit during the Forbearance Period except
for renewals of existing Letters of Credit in amounts which separately do not
exceed the separate amount of each individual Letter of Credit.

Section 10.11 Minimum Quarterly EBITDA

As of the end of the calendar quarters below specified the Borrowers shall
maintain EBITDA equal to or greater than the respective amounts set forth below:

Calendar Quarter


--------------------------------------------------------------------------------

  Minimum EBITDA

--------------------------------------------------------------------------------

April 1, 2000—June 30, 2000   $ 1,247,000 July 1, 2000—September 30, 2000   $
1,512,000 October 1, 2000—December 31, 2000   $ 2,203,000

Solely for purposes of calculating EBITDA in accordance with this covenant,
professional fees and costs incurred by the Borrowers (including fees of DLJ,
Carl Marks and all other transaction fees (including the transaction fees and
costs incurred in connection with the transaction contemplated under
section 10.9 hereof)) and professional fees and costs incurred by the Lenders
and paid by the Borrowers shall be added back to EBITDA.

Section 10.12 Debt to Annualized EBITDA

As of the end of the calendar quarter below specified, the Borrowers shall
maintain a ratio of Debt to Annualized EBITDA equal to or greater than the
respective amounts set forth below:

Date


--------------------------------------------------------------------------------

  Debt to Annualized EBITDA

--------------------------------------------------------------------------------

June 30, 2000   8.7:1.0 September 30, 2000   4.9:1.0 December 31, 2000   3.3:1.0

Annualized EBITDA shall equal the Borrowers' EBITDA for the three months ending
on the applicable testing date, multiplied by four. Solely for purposes of
calculating EBITDA in accordance with this covenant, professional fees and costs
incurred by the Borrowers (including the fees of DLJ, Carl Marks and all other
transaction fees (including the transaction fees and costs incurred in
connection with the transaction contemplated under section 10.9 hereof)) and
professional fees and costs incurred by the Lenders and paid by the Borrowers
shall be added back to EBITDA."

    2.6  Section 10.13 of the Existing Credit Agreement is amended and restated
in its entirety to read as follows:

"SECTION 10.13 Reserved for Future Use."

    2.7  Section 12.1(o) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:

"(o) Default in Performance Under Forbearance Documents. Notwithstanding any
provision in this Agreement to the contrary, the Borrowers, or any other
obligor, or any one or more of them shall fail to perform or observe any
covenant, term, agreement or condition of the Third Amendment, the Fourth
Amendment, the Fifth Amendment, as amended by the First Amendment to Fifth
Amendment, or any other Forbearance Document."

5

--------------------------------------------------------------------------------



    2.8  Section 3.3 of the Fifth Amendment is hereby amended and restated in
its entirety to read as follows:

"3.3 Reserved for Future Use."

ARTICLE III.—ADDITIONAL COVENANTS OF BORROWERS

    The Borrowers jointly and severally, covenant and agree that from the date
hereof and until the satisfaction of the Obligations, unless the Lender Group
shall otherwise consent in writing:

    3.1  Existing Covenants. Unless otherwise provided herein, the Borrowers
shall comply with each of their respective covenants set forth in the Loan
Documents.

    3.2  $10,000,000 Payment. In addition to all other payments required under
the Loan Documents, the Borrower will make a payment to the Lenders of
$10 million (the "$10,000,000 Payment") on December 31, 2000.

ARTICLE IV.—FORBEARANCE BY THE LENDER GROUP

    Subject to the terms and conditions of this First Amendment to Fifth
Amendment, and without waiving the Existing Events and the right to exercise
rights and remedies, the Lender Group agrees to forbear from enforcing its
remedies under the Loan Documents or applicable law as a result of the Existing
Events until the earlier to occur of either one of the following (as the case
may be, the "Forbearance Termination Date"): (i) February 28, 2001; or (ii) the
occurrence of an Event of Default (other than the Existing Events) under the
Credit Agreement. In connection with the foregoing, the Lender Group agrees to
extend the expiry date of the Deutsche Letter of Credit to December 31, 2000.

ARTICLE V.—CONDITIONS PRECEDENT

    This First Amendment to Fifth Amendment is binding upon due execution
thereof by all parties thereto and the delivery of all documents required to be
delivered at closing. Any future deliveries required under this First Amendment
to Fifth Amendment, the Credit Agreement or any other Loan Document which are
not made when due shall constitute an event of default under the applicable
document.

    5.1 Documents and other Items to be Delivered to the Lender Group. The
Borrowers shall deliver or cause to be delivered to the Lender Group, in form
and substance satisfactory to the Lender Group and its counsel, on the date
hereof, the following (together with all Forbearance Documents executed in
connection with the Third Amendment and the Fourth Amendment, the "Forbearance
Documents"):

1.this First Amendment to Fifth Amendment duly executed by the Borrowers;

2.Reaffirmation of Collateral Agreement;

3.opinion of Condor's In-house Counsel as to non-contravention, required
consents, approvals, and the due authorization, and due execution and validity
of the Forbearance Documents;

4.Certifications of Secretary executed by the Secretaries of the Borrowers,
certifying the incumbency and signature of the officers of such Borrowers
executing this First Amendment to Fifth Amendment and all other documents to be
delivered by them pursuant hereto, together with evidence of the incumbency of
such Secretary;

5.payment of each Lender's and the Lender Group's reasonable legal fees, costs
and expenses;

6

--------------------------------------------------------------------------------

6.all fees due to the Lenders as of the date hereof shall have been irrevocably
paid in full to the Lenders on the date(s) such fees were due;

7.such other documents as may be reasonably required by the Lender Group.

    5.2 Payment of Lender Group's Legal Fees. On or before the date hereof, the
Borrowers shall pay to the Lender Group the amount of the Lender Group's legal
fees, expenses and costs including, without limitation, any stamp or documentary
tax or other similar taxes and any filing, recording or lien search fees,
incurred through the date hereof in connection with the Existing Events, the
Loan Documents, this First Amendment to Fifth Amendment, and all documents
executed and negotiations undertaken in connection with any of the foregoing.
Each Borrower hereby agrees, and to the extent provided in the Loan Documents,
reaffirms its joint and several obligation under the Loan Documents, to
reimburse each of the Lenders for the following incurred in connection with the
Credit Facility: (a) legal fees and expenses, and (b) fees and expenses of any
appraisers or other professionals retained by counsel to the Lenders. The
Borrowers shall pay to the Lender Group the legal fees and expenses incurred
from and after the date hereof and fees and expenses of appraisers and other
professionals retained by counsel to Lenders after the date hereof. The
foregoing fees and expenses will be reimbursed upon submission by Agent. All
Obligations provided for in this Section shall survive any termination of this
First Amendment to Fifth Amendment.

    5.3 Payment of Fees and Costs. On or before the date hereof, or upon two
(2) Business Days written notice by any Lender to the extent that such Lender is
unable to provide to the Borrowers on or before the date hereof a statement of
fees and costs, the Borrowers shall pay to each Lender and to the Lender Group
the amount of each Lender's and the Lender Group's fees and costs including
reasonable legal fees, expenses and costs incurred by such Lender or the Lender
Group in connection with this First Amendment to Fifth Amendment and the other
Loan Documents, if any. All Obligations provided for in this Section 5.3 shall
survive any termination of this First Amendment to Fifth Amendment.

    5.4 Execution of Other Documents. At the Lender Group's request, within two
Business Days of submission thereof by the Lender Group, the Borrowers, or any
of them, shall execute and deliver to the Lender Group such other documents and
instruments, as the Lender Group, in its sole discretion, deems necessary or
convenient to carry out the terms of this First Amendment to Fifth Amendment and
the other Loan Documents.

    5.5 [INTENTIONALLY OMITTED]

ARTICLE VI.—REPRESENTATIONS AND WARRANTIES

    To induce the Lender Group to enter into this First Amendment to Fifth
Amendment and as partial consideration for the terms and conditions contained
herein, the Borrowers represent and warrant to the Lender Group, that all
representations and warranties made by the Borrower to the Lender Group in the
Fifth Amendment are true and correct as of the date hereof, as if such
representations and warranties were made by the Borrowers on the date hereof.

ARTICLE VII.—MISCELLANEOUS

    7.1 Continuing Effect. Except as amended hereby, all of the Loan Documents
including, but not limited to, the Forbearance Letter Agreement as the same has
been amended from time to time, shall remain in full force and effect and bind
and inure to the benefit of the parties thereto and are hereby ratified and
confirmed.

7

--------------------------------------------------------------------------------

    7.2 Notices. Any notice given pursuant to this First Amendment to Fifth
Amendment or pursuant to any document comprising or relating to this First
Amendment to Fifth Amendment shall be given in accordance with the Credit
Agreement.

    7.3 Indemnification.

    If, after receipt of any payment of all or any part of the Obligations, the
Lender Group is compelled to surrender such payment to any person or entity for
any reason (including, without limitation, a determination that such payment is
void or voidable as a preference or fraudulent conveyance, an impermissible
setoff, or a diversion of trust funds), then this First Amendment to Fifth
Amendment and the other Loan Documents shall continue in full force and effect,
and the Borrowers shall be jointly and severally liable for, and shall
indemnify, defend and hold harmless the Lender Group with respect to the full
amount so surrendered. The provisions of this section shall survive the
termination of this First Amendment to Fifth Amendment and the other Loan
Documents and shall be and remain effective notwithstanding the payment of the
Obligations, the cancellation of the Notes, the release of any lien, security
interest or other encumbrance securing the Obligations or any other action which
the Lender Group may have taken in reliance upon its receipt of such payment.
Any cancellation of the Notes, release of any such encumbrance or other such
action shall be deemed to have been conditioned upon any payment of the
Obligations having become final and irrevocable.

    7.4 Costs, Expenses and Attorneys' Fees. The Borrowers agree to pay all
reasonable out-of-pocket costs and expenses incurred by the Lender Group,
including, without limitation, all reasonable fees and out-of-pocket expenses of
counsel for the Lender Group, any stamp or documentary tax or other similar
taxes and any filing, recording or lien search fees. All Obligations provided
for in this Section shall survive any termination of this First Amendment to
Fifth Amendment.

    7.5 Release. THE BORROWERS, ON BEHALF OF THEMSELVES, AND ALL PERSONS AND
ENTITIES CLAIMING BY, THROUGH, OR UNDER ANY ONE OR MORE OF THEM, HEREBY JOINTLY
AND SEVERALLY RELEASE, WAIVE AND FOREVER DISCHARGE EACH LENDER, AND EACH
LENDER'S OFFICERS, DIRECTORS, ATTORNEYS, AGENTS, AFFILIATES, AND SUCCESSORS AND
ASSIGNS, OF, FROM, AND WITH RESPECT TO ANY AND ALL MANNER OF ACTION AND ACTIONS,
CAUSE AND CAUSES OF ACTIONS, SUITS, DISPUTES, CLAIMS, COUNTERCLAIMS AND/OR
LIABILITIES, CROSS CLAIMS, DEFENSES, AND ANY CLAIMS FOR AVOIDANCE OR OTHER
REMEDIES AVAILABLE TO A DEBTOR, ITS ESTATE OR ANY TRUSTEE OR REPRESENTATIVES
THEREOF, WHETHER NOW KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, PAST OR
PRESENT, ASSERTED OR UNASSERTED, CONTINGENT OR LIQUIDATED, WHETHER OR NOT WELL
FOUNDED IN FACT OR LAW, WHETHER IN CONTRACT, IN TORT OR OTHERWISE, AT LAW OR IN
EQUITY, BASED UPON, RELATING TO OR ARISING OUT OF ANY AND ALL TRANSACTIONS,
RELATIONSHIPS OR DEALINGS WITH OR LOANS MADE TO THE BORROWERS PURSUANT TO THE
LOAN DOCUMENTS WHICH THE BORROWERS HAD OR NOW HAVE, CLAIM TO HAVE HAD, NOW CLAIM
TO HAVE OR HEREAFTER CAN, SHALL OR MAY CLAIM TO HAVE AGAINST ANY LENDER, FOR OR
BY REASON OF ANY CAUSE, MATTER, OR THING WHATSOEVER ARISING FROM THE BEGINNING
OF THE WORLD THROUGH THE DATE HEREOF.

    7.6  Survival of Representations and Warranties. All representations and
warranties of the Borrowers contained in this First Amendment to Fifth Amendment
and in all other documents and instruments executed in connection herewith or
otherwise relating to this First Amendment to Fifth Amendment shall survive the
execution of this First Amendment to Fifth Amendment and are material and have
been or will be relied upon by the Lender Group, notwithstanding any
investigation made by any person, entity or organization on the Lender Group's
behalf. No implied representations or warranties

8

--------------------------------------------------------------------------------

are created or arise as a result of this First Amendment to Fifth Amendment or
the documents comprising or relating to this First Amendment to Fifth Amendment.

    7.7 Headings. The headings and underscoring of articles, sections and
clauses have been included herein for convenience only and shall not be
considered in interpreting this First Amendment to Fifth Amendment.

    7.8 Governing Law. This First Amendment to Fifth Amendment and all documents
and instruments executed in connection herewith or otherwise relating to this
First Amendment to Fifth Amendment shall be construed in accordance with and
governed by the internal laws of the State of New York without reference to
conflict of laws principles.

    7.9 Integration. The Existing Credit Agreement, as amended by this First
Amendment to Fifth Amendment, and all documents and instruments executed in
connection therewith, including, without limitation, the Loan Documents,
constitute the sole agreement of the parties with respect to the subject matter
hereof and thereof and supersede all oral negotiations and prior writings with
respect to the subject matter hereof and thereof.

    7.10 Amendment and Waiver. No amendment of this First Amendment to Fifth
Amendment, and no waiver, discharge or termination of any one or more of the
provisions thereof, shall be effective unless set forth in writing and signed by
all of the parties hereto.

    7.11 Successors and Assigns. This First Amendment to Fifth Amendment and the
other Loan Documents: (i) shall be binding upon the Lender Group, the Borrowers,
and upon their respective heirs, nominees, successors and assigns, and
(ii) shall inure to the benefit of the Lender Group and the Borrowers; provided,
however, that neither the Borrowers nor any of them may assign any rights
hereunder or any interest herein without obtaining the prior written consent of
the Lender Group, and any such assignment or attempted assignment shall be void
and of no effect with respect to the Lender Group.

    7.12 Severability of Provisions. Any provision of this First Amendment to
Fifth Amendment that is held to be inoperative, unenforceable, void or invalid
in any jurisdiction shall, as to that jurisdiction, be ineffective,
unenforceable, void or invalid without affecting the remaining provisions in
that jurisdiction or the operation, enforceability or validity of that provision
in any other jurisdiction, and to this end the provisions of this First
Amendment to Fifth Amendment are declared to be severable.

    7.13 Conflicting Provisions. To the extent that any of the terms in this
First Amendment to Fifth Amendment contradict any of the terms contained in any
of the other Loan Documents including, but not limited to, the Credit Agreement,
the terms of this First Amendment to Fifth Amendment shall control.

    7.14 Joint and Several Liability. The obligations and liabilities of the
Borrowers hereunder and under the other Loan Documents are joint and several.

    7.15 Counterparts; Effectiveness. This First Amendment to Fifth Amendment
may be executed in any number of counterparts and by the different parties on
separate counterparts, and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
First Amendment to Fifth Amendment. This First Amendment to Fifth Amendment
shall be deemed to have been executed and delivered when the Lender Group has
received counterparts hereof executed by all parties listed on the signature
pages hereto.

9

--------------------------------------------------------------------------------

    Please indicate your agreement to the foregoing by executing this First
Amendment to Fifth Amendment in the appropriate signature block below.

  Sincerely,  
   
FIRST UNION NATIONAL BANK  
   
/s/ JILL W. AKRE   

--------------------------------------------------------------------------------

Jill W. Akre
Senior Vice President


10

--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED
THIS 19 DAY OF MAY, 2000

CONDOR TECHNOLOGY SOLUTIONS, INC., COMPUTER HARDWARE MAINTENANCE COMPANY, INC.,
DECISION SUPPORT TECHNOLOGY, INC., FEDERAL COMPUTER CORPORATION, GLOBAL CORE
STRATEGIES ACQUISITION, INC., INTERACTIVE SOFTWARE SYSTEMS INCORPORATED,
INVENTURE GROUP, INC., LINC SYSTEMS CORPORATION, LOUDEN ASSOCIATES, INC.,
MANAGEMENT SUPPORT TECHNOLOGY CORP., MIS TECHNOLOGIES, INC., POWERCREW, INC.,
TITAN TECHNOLOGIES GROUP L.L.C., U.S. COMMUNICATIONS, INC. CORPORATE
ACCESS, INC., as Borrowers

 
By:  
/s/ W. M. ROBBINS   

--------------------------------------------------------------------------------

Name: W. M. Robbins
Title: VP and CFO  
   
 
CONDOR SYSTEM SOLUTIONS, INC., as Borrower  
 
By:  
 
/s/ W. M. ROBBINS   

--------------------------------------------------------------------------------

Name: W. M. Robbins
Title: VP and CFO  
 
   
 
FIRST UNION NATIONAL BANK, as
Collateral Agent, Administrative
Agent and Issuing Lender
 
 
By:  
 
/s/ JILL W. AKRE   

--------------------------------------------------------------------------------

Jill W. Akre
Senior Vice President  
 
   
 
   
 
   
 
   
 
   
 
   
 
 

11

--------------------------------------------------------------------------------

 
 
CITIZENS BANK OF MASSACHUSETTS,
SUCCESSOR IN INTEREST TO
STATE STREET BANK AND
TRUST COMPANY, as Lender  
 
By:  
 
/s/ DAVID E. BROWN   

--------------------------------------------------------------------------------

David Brown
Vice President  
 
   
 
FLEET NATIONAL BANK, as Lender  
 
By:  
 
/s/ DANIEL D. BUTLER   

--------------------------------------------------------------------------------

Daniel D. Butler
Vice President  
 
   
 
MELLON BANK, N.A., as Lender  
 
By:  
 
/s/ GREEN DIM   

--------------------------------------------------------------------------------

Green Dim
First Vice President  
 
   
 
FIRST UNION COMMERCIAL
CORPORATION, as Lender  
 
By:  
 
/s/ JILL W. AKRE   

--------------------------------------------------------------------------------

Jill W. Akre
Senior Vice President
 
 
 

12

--------------------------------------------------------------------------------
